Exhibit 10.1

 

FIRST AMENDMENT TO

SJW CORP.

EXECUTIVE SEVERANCE PLAN

(Amended and Restated effective January 1, 2008)

 

Section 1(i) of SJW Corp.’s Executive Severance Plan is amended effective
July 23, 2008 to read in full as follows:

 


(I)          “OFFICER” SHALL MEAN (I) ANY INDIVIDUAL WHO HAS BEEN ELECTED AS AN
OFFICER OF SJW CORP. OR SAN JOSE WATER COMPANY BY THE BOARD OF DIRECTORS AND IS
SERVING IN SUCH CAPACITY AT ANY TIME DURING THE APPLICABLE TIME PERIOD SET FORTH
IN SECTION 2(A) OF THE PLAN, UNLESS EXPRESSLY EXCLUDED FROM COVERAGE UNDER THE
PLAN BY THE BOARD OF DIRECTORS AT THE TIME OF SUCH ELECTION, AND (II) ANY
INDIVIDUAL WHO HAS BEEN ELECTED AS AN OFFICER OF ANY OTHER MEMBER OF THE
EMPLOYER GROUP AND HAS BEEN EXPRESSLY DESIGNATED BY THE EXECUTIVE COMPENSATION
COMMITTEE OF THE BOARD OF DIRECTORS AS A PARTICIPANT IN THE PLAN AND IS SERVING
IN SUCH CAPACITY AT ANY TIME DURING THE APPLICABLE TIME PERIOD SET FORTH IN
SECTION 2(A) OF THE PLAN.  THE PERSONS WHO ARE OFFICERS AS OF JANUARY 1, 2008
ARE SET FORTH ON EXHIBIT A.


 

IN WITNESS WHEREOF, SJW Corp. has caused this instrument to be executed in its
name by its duly authorized officer, all as of the day and year first above
written.

 

 

 

SJW CORP.

 

 

 

 

 

 

 

By:

/s/ W. Richard Roth

 

 

 

 

Its:

President and Chief Executive Officer

 

 

 

 

Dated: July 23, 2008

 

--------------------------------------------------------------------------------

 